DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant Corrected Notice of Allowability is being issued to record that the IDS submitted on 04/16/2019 (initially considered by the examiner on 09/04/2020) contained a typographical error with respect to the publication number of a cited US Patent application and has been reconsidered with what was believed to be the correct publication number. Specifically, the publication number of “Cite No. 4” under “U.S PATENT APPLICATION PUBLICATIONS,” which stated “2012/02775512” to Boldingh (Patentee or Applicant), contained an extra digit after the slash mark.  It would appear that the correct publication number is 2012/0277512 and the IDS has been reconsidered accordingly. 
Please refer to the Notice of Allowability dated 12/24/2020 for the Examiner’s Amendment and the Reasons for Allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2019 has been considered by the examiner. Please see the attached IDS with annotations. Please note that the US Publication 2012/0277512 to Boldingh was already considered by the examiner during the examination of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772       


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772